Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-16, 18, 20-31, 33 , and 35-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2017/0366913) in view of Norris (US 2015/0373477) in further view of Brown (WO 2017/223110).

Regarding claim 1, Stein teaches A method of presenting an audio signal to a user of a wearable head device (Stein ¶0062, “headphone”(e.g., headset) application”), the method comprising: receiving a first input audio signal (Stein figure 22 and ¶0090, “input 86”), the first input audio signal corresponding to a first source location (Stein figure 22 and ¶0090,  in a virtual environment (Stein ¶0020, “emulating the sound of objects…particularly of interest for newer applications such as virtual reality” and ¶0049 “wherein the headtracking features will particularly benefit VR applications. The methods can also be employed in real-time for content production tools with VR monitoring, such as VR monitoring enabled by DTS Headphone”) presented to the user via the wearable head device (Stein figure 22 and ¶0092, “summed to the left 112 or right 114 output and sent to headphones for binaural listening”), processing the first input audio signal to generate a left output audio signal and a right output audio signal (Stein figure 22, LHP 112 and RHP 114), wherein processing the first input audio signal comprises: applying a delay process to the first input audio signal to generate a left audio signal and a right audio signal (Stein figure 22, blocks 88-94 and ¶0090 Interaural time delays 92-94 generate left and right signals); adjusting a gain of the left audio signal (Stein figure 22, signal level adjusters 96, 100); adjusting a gain of the right audio signal (Stein figure 22, signal level adjusters 98, 102); applying a first head-related transfer function (HRTF) to the left audio signal to generate the left output audio signal (Stein figure 22, and ¶0092 HRTF 104, 108); and applying a second HRTF to the right audio signal to generate the right output audio signal (Stein figure 22, and ¶0092 HRTF 106,110); presenting the left output audio signal to the left ear of the user via a left speaker associated with the wearable head device (Stein ¶0092, “summed to the left 112…sent to headphones for binaural listening”); presenting the right output audio signal to the right ear of the user via a right speaker associated with the wearable head device (Stein ¶0092, “summed to … right 114 output and sent to headphones for binaural listening”), wherein: applying the delay process to the first input audio signal comprises applying an interaural time delay (ITD) to the first input audio signal (Stein figure 22, blocks 88-94 and ¶0090 Interaural time delays 92-94 generate left and right signals), the ITD determined based on the first source location (Stein figure 22, ¶0090 “per-source ITD model allows for more accurate delay control per object…derived based on the distance of the sound relative to the radial distance of each measured set” and figure 2c, determine true itd delay 11 is based on Audio+positional metadata 10), the first ear delay, and the second ear delay (Stein ¶0092, “The left-ear and right-ear signals are delayed relative to each other to mimic the ITDs for both the near-field and far-field signal contributions”) however does not explicitly teach wherein the first source location corresponds to a first location of a virtual object in the virtual environment at a first time; and determining a second source location corresponding to a second location of the virtual object in the virtual environment at a second time; wherein: the virtual object is at the first location at the first time and the virtual object is at the second location at the second time, and the first location and the second location are different locations relative to a position of the user; determining the first ear delay comprises determining a prior first ear delay corresponding to the first time and a subsequent first ear delay corresponding to the second time and cross-fading between the prior first ear delay and the subsequent first ear delay to generate the first ear delay; and determining the second ear delay comprises determining a prior second ear delay corresponding to the first time and a subsequent second ear delay corresponding to the second time and cross-fading between the prior second ear delay and the subsequent second ear delay to generate the second ear delay.

Norris teaches audio signal corresponding to a first source location (Norris figure 10) in a virtual environment (Norris ¶0288, wearable electronic device… such as glasses in which wherein: the virtual object is at the first location at the first time and the virtual object is at the second location at the second time, and the first location and the second location are different locations relative to a position of the user (Norris ¶0060, the sound can appear to emanate from, the front, behind, or under the tree depending on the current position and/or orientation of the user, See also ¶0061, “Adjustments are made to the interaural time differences, interaural level differences, and HRTFs as the listener moves his body and head with respect to the location of the notebook computer”); and determining the ITD comprises determining a first ear delay corresponding to a first ear and a second ear delay corresponding to a second ear (Norris figures 13A-13D and ¶0215-¶0222, “where ITD is the interaural time delay, r is half the distance between the ears, .theta. is the angle of arrival of the sound from the source, and R is the speed of sound”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Norris to improve the known method of Stein to achieve the predictable result of maintaining a directional sound from the source even when the source is moving.

Brown teaches wherein the first source location corresponds to a first location of a virtual object in the virtual environment at a first time (Brown figure 1, location 106 and ¶0068, “When the listener moves her head, the sound locations move as well” and figure 11B, 1118-1120); and determining a second source location corresponding to a second location of the virtual object in the virtual environment at a second time (Brown figures 2A-2B, location ; determining the first ear delay comprises determining a prior first ear delay corresponding to the first time (Brown figure 11B, 1122) and a subsequent first ear delay corresponding to the second time (Brown figure 11A, 1108) and cross-fading between the prior first ear delay and the subsequent first ear delay to generate the first ear delay (Brown figure 11A, 1128); and determining the second ear delay comprises determining a prior second ear delay corresponding to the first time (Brown figure 11B, 1126) and a subsequent second ear delay corresponding to the second time (Brown figure 11A, 1112) and cross-fading between the prior second ear delay and the subsequent second ear delay to generate the second ear delay (Brown figure 11A, 1130).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Brown to improve the known method of Stein in view of Norris to achieve the predictable result of enhancing audio experience by preventing a disconnection from transitional sound.

Regarding claims 3, 18 and 33, Stein in view of Norris in further view of Brown teaches wherein the first ear delay is zero (Norris figure 13D, The arrival time of left ear is not delayed).

Regarding claims 5, 20 and 35 Stein in view of Norris in further view of Brown teaches wherein applying the delay process comprises applying a filter to the first input audio signal (Stein figure 22, ITD 92 and 94 filters the signal into left and right signals).



Regarding claims 7, 22 and 37 Stein in view of Norris in further view of Brown teaches applying a filter to the right audio signal (Stein figure 22, 106, 110).

Regarding claims 8, 23 and 38 Stein in view of Norris in further view of Brown teaches wherein applying the delay process comprises transitioning from a first delay module at the first time to a second delay module at the second time (Brown figure 11B, 1128-1130), the second delay module different from the first delay module (Brown figure 12, current and previous orientation processor 1210, 1220).

Regarding claims 9, 24 and 39 Stein in view of Norris in further view of Brown teaches wherein the first delay module is associated with applying a first one or more filters (Brown figure 12, filters 1215 a-b, 1216a-b) to a first one or more of the first input audio signal, the left audio signal (Brown figure 1216a for left signal crossfade), and the right audio signal, and the second delay module is associated with applying a second one or more filters (Brown figure 12, filters 1225a-b,1226a-b) to a second one or more of the first input audio signal, the left audio signal (Brown figure 12, Right crossfader), and the right audio signal.

Regarding claims 10, 25 and 40, Stein in view of Norris in further view of Brown teaches wherein the first ear corresponds to the user's left ear and the second ear corresponds to the user's right ear (Brown ¶0072, “appropriate delay to the left ear…delay to the right ear”).

Regarding claims 11, 26 and 41, Stein in view of Norris in further view of Brown teaches wherein the first ear corresponds to the user's right ear and the second ear corresponds to the user's left ear (Brown ¶0072, “appropriate delay to the left ear…delay to the right ear,” the delay applies to the left or right depending on the user’s orientation).

Regarding claims 12, 27 and 42, Stein in view of Norris in further view of Brown teaches wherein the first source location is closer to the first ear than to the second ear and the second source location is closer to the second ear than to the first ear (Norris figure 20, source 2050 is first closer to the left ear, then closer to the right ear after moving).

Regarding claims 13, 28 and 43, Stein in view of Norris in further view of Brown teaches wherein the second source location is closer to the first ear than to the second ear and the first source location is closer to the second ear than to the first ear (Norris figure 20, source 2050 is first closer to the left ear, then closer to the right ear after moving. The proximity to an ear depends on where the sound source moves to).

Regarding claims 14, 29 and 44 Stein in view of Norris in further view of Brown teaches wherein the first source location is closer than the second source location to the first ear, the first source location is closer to the first ear than to the second ear, and the second source location is closer to the first ear than to the second ear (Norris figure 20, source 2050 is first closer to the left ear, then closer to the right ear after moving. The proximity to an ear depends on where the 

Regarding claims 15, 30 and 45, Stein in view of Norris in further view of Brown teaches wherein the second source location is closer than the first source location to the first ear, the first source location is closer to the first ear than to the second ear, and the second source location is closer to the first ear than to the second ear (Norris figure 21, source 2150 is first closer to the left ear, then closer to the right ear after moving. The proximity to an ear depends on where the sound source moves to).

Regarding claim 16, Stein teaches A system comprising: a wearable head device (Stein ¶0062, “headphone”(e.g., headset) application”); a left speaker associated with the wearable head device (Stein ¶0092, “The contributions of each filter bank are summed to the left 112 or right 114 output and sent to headphones for binaural listening”); a right speaker associated with the wearable head device (Stein ¶0092, “The contributions of each filter bank are summed to the left 112 or right 114 output and sent to headphones for binaural listening”); one or more processors configured to execute a method comprising: receiving a first input audio signal (Stein figure 22 and ¶0090, “input 86”), the first input audio signal corresponding to a first source location (Stein figure 22 and ¶0090, “per-object gain delay network 84…derived based on the distance of the sound relative to the radial distance of each measured set”) in a virtual environment (Stein ¶0020, “emulating the sound of objects…particularly of interest for newer applications such as virtual reality” and ¶0049 “wherein the headtracking features will particularly benefit VR applications. The methods can also be employed in real-time for content presented to a user via the wearable head device (Stein figure 22 and ¶0092, “summed to the left 112 or right 114 output and sent to headphones for binaural listening”); processing the first input audio signal to generate a left output audio signal and a right output audio signal (Stein figure 22, LHP 112 and RHP 114), wherein processing the first input audio signal comprises: applying a delay process to the first input audio signal to generate a left audio signal and a right audio signal (Stein figure 22, blocks 88-94 and ¶0090 Interaural time delays 92-94 generate left and right signals); adjusting a gain of the left audio signal (Stein figure 22, signal level adjusters 96, 100); adjusting a gain of the right audio signal (Stein figure 22, signal level adjusters 98, 102); applying a first head-related transfer function (HRTF) to the left audio signal to generate the left output audio signal (Stein figure 22, and ¶0092 HRTF 104, 108); and applying a second HRTF to the right audio signal to generate the right output audio signal (Stein figure 22, and ¶0092 HRTF 106,110); presenting the left output audio signal to the left ear of the user via the left speaker (Stein ¶0092, “summed to the left 112…sent to headphones for binaural listening”); and presenting the right output audio signal to the right ear of the user via the right speaker (Stein ¶0092, “summed to … right 114 output and sent to headphones for binaural listening”), wherein applying the delay process to the first input audio signal comprises applying an interaural time delay (ITD) to the first input audio signal (Stein figure 22, blocks 88-94 and ¶0090 Interaural time delays 92-94 generate left and right signals), the ITD determined based on the first source location (Stein figure 22, ¶0090 “per-source ITD model allows for more accurate delay control per object…derived based on the distance of the sound relative to the radial distance of each measured set” and figure 2c, determine true itd delay 11 is based on Audio+positional metadata 10), the first ear delay, and the second ear delay (Stein ¶0092, “The left-ear and right-ear signals are delayed relative to each other to mimic the ITDs for both the near-field and far-field signal contributions”) however does not explicitly teach the audio signal corresponding to a first source location in a virtual environment, wherein the first source location corresponds to a first location of a virtual object in the virtual environment at a first time; determining a second source location corresponding to a second location of the virtual object in the virtual environment at a second time; wherein: the virtual object is at the first location at the first time and the virtual object is at the second location at the second time, and the first location and the second location are different locations relative to a position of the user; determining the first ear delay comprises determining a prior first ear delay corresponding to the first time and a subsequent first ear delay corresponding to the second time and cross-fading between the prior first ear delay and the subsequent first ear delay to generate the first ear delay; and determining the second ear delay comprises determining a prior second ear delay corresponding to the first time and a subsequent second ear delay corresponding to the second time and cross-fading between the prior second ear delay and the subsequent second ear delay to generate the second ear delay, and determining the ITD comprises determining a first ear delay corresponding to a first ear and a second ear delay corresponding to a second ear.

	Norris further teaches audio signal corresponding to a first source location (Norris figure 10) in a virtual environment (Norris ¶0288, wearable electronic device… such as glasses in which augmented reality imagery is projected through or reflected off a surface); wherein: the virtual object is at the first location at the first time and the virtual object is at the second location at the second time, and the first location and the second location are different locations relative to a position of the user (Norris ¶0060, the sound can appear to emanate and determining the ITD comprises determining a first ear delay corresponding to a first ear and a second ear delay corresponding to a second ear (Norris figures 13A-13D and ¶0215-¶0222, “where ITD is the interaural time delay, r is half the distance between the ears, .theta. is the angle of arrival of the sound from the source, and R is the speed of sound”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Norris to improve the known method of Stein to achieve the predictable result of maintaining a directional sound from the source even when the source is moving.
	
Brown teaches  wherein the first source location corresponds to a first location of a virtual object in the virtual environment at a first time (Brown figure 1, location 106 and ¶0068, “When the listener moves her head, the sound locations move as well” and figure 11B, 1118-1120); determining a second source location corresponding to a second location of the virtual object in the virtual environment at a second time (Brown figures 2A-2B, location 206a-b and ¶0068, “When the listener moves her head, the sound locations move as well” and figure11A, 1106); determining the first ear delay comprises determining a prior first ear delay corresponding to the first time (Brown figure 11B, 1122)  and a subsequent first ear delay corresponding to the second time (Brown figure 11A, 1108) and cross-fading between the prior first ear delay and the subsequent first ear delay to generate the first ear delay (Brown figure 11A, 1128); and determining the second ear delay comprises determining a prior second ear delay corresponding to the first time (Brown figure 11B, 1126) and a subsequent second ear delay corresponding to the second time (Brown figure 11A, 1112) and cross-fading between the prior second ear delay and the subsequent second ear delay to generate the second ear delay (Brown figure 11A, 1130).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Brown to improve the known method of Stein in view of Norris to achieve the predictable result of enhancing audio experience by preventing a disconnection from transitional sound.

Regarding claim 31, Stein teaches A non-transitory computer-readable medium containing instructions which when executed by one or more processors cause the one or more processors to perform a method of presenting an audio signal to a user of a wearable head device (Stein ¶0062, “headphone”(e.g., headset) application”), the method comprising: receiving a first input audio signal (Stein figure 22 and ¶0090, “input 86”), the first input audio signal corresponding to a first source location (Stein figure 22 and ¶0090, “per-object gain delay network 84…derived based on the distance of the sound relative to the radial distance of each measured set”) in a virtual environment (Stein ¶0020, “emulating the sound of objects…particularly of interest for newer applications such as virtual reality” and ¶0049 “wherein the headtracking features will particularly benefit VR applications. The methods can also be employed in real-time for content production tools with VR monitoring, such as VR presented to the user via the wearable head device (Stein figure 22 and ¶0092, “summed to the left 112 or right 114 output and sent to headphones for binaural listening”); processing the first input audio signal to generate a left output audio signal and a right output audio signal (Stein figure 22, LHP 112 and RHP 114), wherein processing the first input audio signal comprises: applying a delay process to the first input audio signal to generate a left audio signal and a right audio signal (Stein figure 22, blocks 88-94 and ¶0090 Interaural time delays 92-94 generate left and right signals); adjusting a gain of the left audio signal (Stein figure 22, signal level adjusters 96, 100); adjusting a gain of the right audio signal (Stein figure 22, signal level adjusters 98, 102); applying a first head-related transfer function (HRTF) to the left audio signal to generate the left output audio signal (Stein figure 22, and ¶0092 HRTF 104, 108); and applying a second HRTF to the right audio signal to generate the right output audio signal (Stein figure 22, and ¶0092 HRTF 106,110); presenting the left output audio signal to the left ear of the user via a left speaker associated with the wearable head device (Stein ¶0092, “summed to the left 112…sent to headphones for binaural listening”); and presenting the right output audio signal to the right ear of the user via a right speaker associated with the wearable head device (Stein ¶0092, “summed to … right 114 output and sent to headphones for binaural listening”), wherein applying the delay process to the first input audio signal comprises applying an interaural time delay (ITD) to the first input audio signal (Stein figure 22, blocks 88-94 and ¶0090 Interaural time delays 92-94 generate left and right signals), the ITD determined based on the first source location (Stein figure 22, ¶0090 “per-source ITD model allows for more accurate delay control per object…derived based on the distance of the sound relative to the radial distance of each measured set” and figure 2c, determine true itd delay 11 is based on , the first ear delay, and the second ear delay (Stein ¶0092, “The left-ear and right-ear signals are delayed relative to each other to mimic the ITDs for both the near-field and far-field signal contributions”) however does not explicitly teach the audio signal corresponding to a first source location in a virtual environment, wherein the first source location corresponds to a first location of a virtual object in the virtual environment at a first time; determining a second source location corresponding to a second location of the virtual object in the virtual environment at a second time; wherein: the virtual object is at the first location at the first time and the virtual object is at the second location at the second time, and the first location and the second location are different locations relative to a position of the user; determining the first ear delay comprises determining a prior first ear delay corresponding to the first time and a subsequent first ear delay corresponding to the second time and cross-fading between the prior first ear delay and the subsequent first ear delay to generate the first ear delay; and determining the second ear delay comprises determining a prior second ear delay corresponding to the first time and a subsequent second ear delay corresponding to the second time and cross-fading between the prior second ear delay and the subsequent second ear delay to generate the second ear delay, and determining the ITD comprises determining a first ear delay corresponding to a first ear and a second ear delay corresponding to a second ear.

	Norris further teaches audio signal corresponding to a first source location (Norris figure 10) in a virtual environment (Norris ¶0288, wearable electronic device… such as glasses in which augmented reality imagery is projected through or reflected off a surface); wherein: the virtual object is at the first location at the first time and the virtual object is at the second location at the second time, and the first location and the second location are different locations relative to a position of the user (Norris ¶0060, the sound can appear to emanate from, the front, behind, or under the tree depending on the current position and/or orientation of the user, See also ¶0061, “Adjustments are made to the interaural time differences, interaural level differences, and HRTFs as the listener moves his body and head with respect to the location of the notebook computer”); determining the ITD comprises determining a first ear delay corresponding to a first ear and a second ear delay corresponding to a second ear (Norris figures 13A-13D and ¶0215-¶0222, “where ITD is the interaural time delay, r is half the distance between the ears, .theta. is the angle of arrival of the sound from the source, and R is the speed of sound”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Norris to improve the known method of Stein to achieve the predictable result of maintaining a directional sound from the source even when the source is moving.

Brown teaches wherein the first source location corresponds to a first location of a virtual object in the virtual environment at a first time (Brown figure 1, location 106 and ¶0068, “When the listener moves her head, the sound locations move as well” and figure 11B, 1118-1120); determining a second source location corresponding to a second location of the virtual object in the virtual environment at a second time (Brown figures 2A-2B, location 206a-b and ¶0068, “When the listener moves her head, the sound locations move as well” and figure11A, 1106); determining the first ear delay comprises determining a prior first ear delay corresponding to the first time (Brown figure 11B, 1122) and a subsequent first ear delay corresponding to the second time (Brown figure 11A, 1108) and cross-fading between the prior first ear delay and the subsequent first ear delay to generate the first ear delay (Brown figure 11A, 1128); and determining the second ear delay comprises determining a prior second ear delay corresponding to the first time (Brown figure 11B, 1126) and a subsequent second ear delay corresponding to the second time (Brown figure 11A, 1112) and cross-fading between the prior second ear delay and the subsequent second ear delay to generate the second ear delay (Brown figure 11A, 1130).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Brown to improve the known method of Stein in view of Norris to achieve the predictable result of enhancing audio experience by preventing a disconnection from transitional sound.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. Applicant argues on pages 12-14, the cited references do not teach the amended claims. Examiner respectfully disagrees. Stein in view of Norris in further view of Brown clearly teaches the amended claimed limitations as elaborated in the current rejection with the broadest reasonable interpretation.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:

                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /NORMAN YU/ Primary Examiner, Art Unit 2652